CRIST, Judge.
The couple’s marriage was dissolved after ten years. The parties had four children, ages one and a half, three, six and a half and ten. Wife appeals and we affirm.
Wife, 28 years old, suffers from glaucoma and is blind in one eye. Her appeal brings before us the following actions of the trial court:
(1) Award of temporary custody of the children at the times designated in the decree;
(2) Division of marital property; and
(3) Awards of child support and maintenance in the total sum of $670.00, which amount was approximately 37 percent of the husband’s take-home pay.
Our review of the transcript convinces us that the trial court properly:
(1)Considered those factors relating to temporary child custody enumerated in § 452.375, RSMo. 1978. See, In re Marriage of Powers, 527 S.W.2d 949, 953 (Mo.App.1975), and Cissell v. Cissell, 573 S.W.2d 722, 724 (Mo.App.1978);
(2) Followed the guidelines of § 452.330 in dividing marital property, Pehle v. Pehle, 622 S.W.2d 711, 712-713 (Mo.App.1981);
(3) Took into account the mandate of § 452.340 in awarding child support. See, McKelvey v. McKelvey, 585 S.W.2d 544 (Mo.App.1979) and Brueggemann v. Brueggemann, 551 S.W.2d 853, 859 (Mo.App.1977); and
(4) Reflected on the command of § 452.-335 in awarding maintenance, Royal v. Royal, 617 S.W.2d 615, 619 (Mo.App.1981).
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
REINHARD, P. J., and SNYDER, J., concur.